Citation Nr: 1214598	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-20 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for upper respiratory infections/breathing problems.

6.  Entitlement to service connection for epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to February 1980 with additional time served in the South Carolina National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for hypertension, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of a low back disorder.

2.  The Veteran does not currently have a diagnosis of a disorder manifest by upper respiratory infections/breathing problems.

3.  The Veteran does not currently have a diagnosis of epididymitis.



CONCLUSIONS OF LAW

1.  A current disability of the low back was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A current disability manifest by upper respiratory infections/breathing problems was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A current disability of epididymitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, in an August 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  As this letter was sent prior to the March 2008 adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims decided herein.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded VA examinations in connection with his claims for service connection for a low back disorder, upper respiratory infections/breathing problems, and epididymitis.  In this case, the post-service medical records show that the Veteran suffered a stroke in February 2000.  He has received extensive follow-up care for residuals of his stroke.  However, these medical records are negative for diagnoses of a low back disorder, a lung disorder, or epididymitis.  Additionally, the Veteran's November 1979 separation from active duty examination report and December 1997 separation from the National Guard examination reports are also negative for any signs, symptoms, or diagnoses of any of these disorders.  In fact, the Veteran indicated on multiple Reports of Medical History completed in connection with service examinations that he did not experience shortness of breath, asthma, or recurrent back pain.  As such, there is no continuity of symptomatology, and VA examinations for these claims are therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
      
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.
	
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

Service treatment records from the Veteran's period of active duty show that in July 1974 the Veteran complained of chest pain.  After examining the Veteran, a service examiner opined that the Veteran had a muscle spasm of the intercostal muscles.  

In January 1976, the Veteran told a service examiner that he had pain in his lower back.  The examiner indicated that the Veteran had low back pain.  The Veteran again complained of a sore back along with headaches, nausea, fever, and chills in September 1976, and a service examiner indicated that the Veteran had a viral syndrome.

In June 1977, the Veteran complained of pain in his left testicle.  A service examiner opined that the Veteran had acute epididymitis.  A follow-up record from July 1977 reflects that the epididymitis was resolving.

The November 1979 separation from active duty examination report reflects that the Veteran had normal lungs and chest, a normal genitourinary system, and a normal spine.

The Veteran's February 1984 entry to National Guard examination report indicates that the Veteran had normal lungs and chest, a normal genitourinary system, and a normal spine.  The Veteran indicated on a February 1984 Report of Medical History (RMH) that he did not have asthma, shortness of breath, pain or pressure in his chest, or recurrent back pain.

A service treatment record from May 1991 reflects that the Veteran had an acute onset of severe chest pain.  The Veteran was admitted to the hospital for pleuritic left chest pain secondary to left lower lobe pneumonia or pleuritis.

Service examination reports from February 1988, December 1991, February 1995, October 1996, and December 1997 all reflect that the Veteran had normal lungs and chest, a normal genitourinary system, and a normal spine.  The Veteran indicated on February 1988, December 1991, February 1995, October 1996, and December 1997 RMHs that he did not have asthma, shortness of breath, pain or pressure in his chest, or recurrent back pain.

A January 1996 VA treatment record contains the Veteran's complaints of experiencing a shortness of breath with exertion.  The examiner observed that the Veteran's breath sounds were clear to auscultation, and no breathing diagnosis was given.  In October 2006, the Veteran complained of chest pain to a VA examiner.  He said that he was not breathing as he should be.  The examiner indicated that the Veteran was a poor historian, obese, and breathed normally.  Pain to palpation over the left lower anterior rib was noted.  The examiner opined that the Veteran had chostochronditis.  In January 2007, the Veteran told a VA examiner that he had recently performed heavy lifting at home and experienced left-sided chest pain.  No shortness of breath was present.  The examiner found that the left-sided chest pain was reproducible when the Veteran sat forward but not when he was lying flat.  The examiner opined that the Veteran had musculoskeletal chest pain associated with recent heavy lifting.  Another VA treatment record from July 2007 reflects that the Veteran had normal lungs.

In November 2007, a VA examiner recorded the Veteran's complaints of lower back pain.  No diagnosis was given.

After reviewing the entire record, the Board concludes that service connection for a low back disorder, upper respiratory infections/breathing problems, and epididymitis is not warranted.  Although the Veteran received treatment for a back strain, intercostals spasm, and epididymitis while on active duty, and he was treated once for apparent pneumonia in May 1991, any disability appears to have been acute and transitory, as the Veteran's November 1979 separation examination report was negative for any disorders of the spine, lungs, or genitourinary system.  Additionally, subsequent National Guard physical examination reports from February 1984, February 1988, December 1991, February 1995, October 1996, and December 1997 all reflect that the Veteran had normal lungs and chest, a normal genitourinary system, and a normal spine.  Additionally, while the Veteran was treated on a single occasion for costochondritis in October 2006, subsequent VA treatment records indicate that the Veteran's lungs and chest were normal.  Additionally, these subsequent VA treatment records are negative for diagnoses of a low back disorder or epididymitis.  The persuasive evidence of record indicates that the Veteran does not have a current chronic low back disability, breathing/respiratory disability, or epididymitis.

The Board recognizes that the statements from the Veteran and the medical examiners of record appear to provide conflicting opinions regarding the existence of a present low back disability, breathing/respiratory disability, or epididymitis.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Concerning the Veteran's personal statements, there is no indication that the Veteran has had any medical training.  He has not claimed to have a degree in medicine.  He has not claimed to have taken and/or completed any courses in nursing.  He has not claimed to have any experience in the medical field.  As such, his statements are considered lay evidence.  He is competent to testify as to symptoms he is able to observe, and he is competent to testify as to reporting contemporaneous medical diagnoses.  However, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright  at 25 (1991).

The post-service medical records do not support the Veteran's assertions.  Other than an acute case of costochondritis in October 2006 and a complaint of low back pain in November 2007, the VA treatment records are negative for any signs of an actual low back disorder, breathing disorder, or epididymitis.  In fact, as reviewed above, VA treatment providers have consistently indicated that there is no diagnosed chronic disability of the low back, breathing/respiratory system, or epididymitis.  The Board finds that the VA treatment records outweigh the Veteran's contentions, as the VA medical treatment records were created by objective trained medical professionals in the course of providing health care to the Veteran.

Although the Veteran has complained of low back pain, chest pain, and testicle pain, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has a current diagnosis of a low back disability, breathing disability, or epididymitis underlying his complaints.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran currently has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a low back disability, upper respiratory infections/breathing problems, and epididymitis must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Accordingly, the Board finds that the claim for service connection for a low back disability, upper respiratory infections/breathing problems, and epididymitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, under these circumstances, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for upper respiratory infections/breathing problems is denied.

Entitlement to service connection for epididymitis is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

Concerning the claim for service connection for hypertension, the Board notes that the Veteran's January 1974 entry to active service examination report contains a blood pressure reading of 124/90.  The examining physician indicated that the Veteran had a normal heart and vascular system.  In January 1976, blood pressure readings of 128/98, 127/92, and 125/90 were taken.  A treatment record from the following day reflects blood pressure readings of 130/70 and 130/78.  A treatment record form September 1976 has a blood pressure reading of 152/76.  On examination in October 1976, the Veteran's blood pressure was 110/78.  The November 1979 separation examination report contains a blood pressure reading of 140/92.

The Veteran's February 1984 entry to National Guard examination report reflects that his blood pressure was 130/80.  A service examination report from February 1988 contains a blood pressure reading of 156/118 and a remark from the examiner that the Veteran probably had hypertension.  Subsequent examination reports also contain elevated blood pressure readings, and a service examination report from December 1991 contains a diagnosis of hypertension.

The Veteran has a current diagnosis of hypertension, and the records from his period of active duty contain occasional elevated blood pressure readings.  As such, the Board finds that the Veteran should be afforded a VA compensation and pension examination for an opinion regarding the etiology of his hypertension.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the claims for service connection for a bilateral hearing loss disability and tinnitus, the Board notes that the Veteran's military occupational specialty was 11C (indirect fire infantryman).  A VA audiology consult from December 2007 reflects that the Veteran had diagnoses of sensorineural hearing loss in the right ear and high frequency sensorineural hearing loss in the left ear.  However, the puretone thresholds were not given.  In light of the Veteran's military occupational specialty and current diagnosis of a hearing loss disability, the Board finds that the Veteran should be afforded a VA audiological examination for an etiology opinion regarding his asserted hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his hypertension, hearing loss, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate all records that have not been previously obtained with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination(s), by (an) appropriate physician(s), at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician(s) designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

Each examiner should clearly identify whether the Veteran currently suffers from hypertension, a hearing loss disability, and tinnitus, as appropriate.  Then, with respect to each diagnosed disability, the physician(s) should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is medically related to active service, ACDUTRA, and/or INACDUTRA.  In rendering the requested opinion, the physician(s) should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions.

The physician(s) should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


